Citation Nr: 1806081	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-35 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide agent exposure.

2.  Entitlement to service connection for residuals of prostate cancer, claimed as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to February 1971, including a temporary duty (TDY) assignment in Southeast Asia from March 1968 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran relates his disabilities to herbicide agent exposure in Vietnam and Thailand.  In this regard, he testified that he traveled from Takhli Royal Thai Air Force Base in Thailand to Da Nang Air Base in Vietnam to retrieve parts, namely terrain following radar, for F-111 aircrafts on at least three separate occasions in 1968.  See Board Hearing Transcript (Tr.) at 5-6.  He reported that he was ordered to go because he knew what parts were needed and he was the only authorized personnel who could sign off on the parts, since he was the supply officer.  See July 2016 VA Form 9.  Additionally, the Veteran testified that he spent one day along the perimeter of Takhli Royal Thai Air Force Base because he was instructed to locate the wallet of a non-commissioned officer (NCO) who was killed just outside the main gate of the base.  See Board Hearing Tr. at 3-4.  On remand, attempts should be made to locate flight manifests, morning reports, or any other documentation to verify the Veteran's report that he traveled to Vietnam to obtain parts during his TDY period.  Efforts should also be made to verify the Veteran's report of a murder of an NCO just outside the gate of Takhli during his time there.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any flight logs, travel orders, mission reports, supply log sheets, and any other available documentation in an effort to verify the Veteran's report that he traveled to Vietnam to retrieve parts on a number of occasions between March 1968 to September 1968.  Please note that the requirement of a 60-day window for research purposes is in violation of the duty to assist.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests, and the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."). 

2.  Verify whether a NCO was murdered just outside the main gate of Takhli Air Force Base between March 1968 to September 1968. Again, please note that the requirement of a 60-day window for research purposes is in violation of the duty to assist.  See Gagne, supra.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




